DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to papers filed 20 SEP 2021.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/EP2016/080671, 12 December 2016 filed under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent applications (EP 15199555.2; 11 December 2015) and (EP 15201752.1, 21 December 2015) and the certified English translation copies have been filed in application 16/061,300 on 11 June 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 AUG 2021, 20 SEP 2021, and 6 OCT 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Status of the Claims
Claims 1-6, 10, 13-18, 22-24, and 26-28 are pending.  Claims 1-6, 10, 13-18, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups/species, there being no allowable generic or linking claim.  Claims 7-9, 11-12, 19-21, and 25 are cancelled. Claim 24 is amended. Claims 26-28 are new. Claims 24 and 26-28 are under current examination.
Interview Summary
During a telephone conversation in an Examiner-initiated interview on 26 OCT 2021 with applicant’s representative, attorney Ryan P. Hiler, Examiner’s proposed amendments to claim 24 were presented and discussed and cancellation of withdrawn claims was recommended in order to place the application in condition for allowance. Mr. Hiler received applicants’ authorization for the amendments and conveyed the authorization in a subsequent call/voice message received on 2 NOV 2021.
Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Ryan P. Hiler, Reg #72,760 at 317-713-3492 on 2 NOV 2021.
Claims 1-6, 10, 13-18, and 22-23 are cancelled.
Claim 24 has been re-written as follows:Claim 24: A method of treating inappropriate cellular proliferation in a subject suffering from inappropriate cellular proliferation comprising administering an agent providing HMGB1 or a derivative thereof and a modulator of PKM2 activity selected from the group consisting of DASA, ML265, and P-M2tide, thereby treating inappropriate cellular proliferation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over JENNINGS-SPRING (US20110218176A1; Publ. 8 September 2011), CANTLEY (WO2009025781, 26 FEB 2009), ROTH (US20110123483A1, 26 MAY 2011) and Gdynia (Gdynia, et al. Der Pathologe, Supplement 1, 2013; cited in IDS 12/14/2018) is withdrawn in light of amendments to the claim which now recites “comprising administering an agent providing HMGB1 or a derivative thereof and a modulator of PKM2 activity selected from the group consisting of DASA, ML265, and P-M2tide”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Although the closest prior art teaches inclusion of a modulator of PKM2 or HMGB1 as anti-cancer agents, in the plethora of known cancer treatment compounds (i.e., as evidenced by the teachings of Jennings-Spring, Cantley, Roth, and Gdynia, see prior action filed on 18 JUN 2021), the prior art does not provide motivation to one of ordinary skill in the art in the normal course of research and development to arrive at the claimed invention, i.e. the specific inhibitor of PKM2) and HMGB1 or a derivative thereof. Furthermore, applicant demonstrates synergistic effects of co-administration of P-M2tide and HMGB1 that would not be expected or anticipated by one of ordinary skill in the art. The two left-most columns (grey and black pair) of FIG. 6B illustrate survival of cells after 72 hours and at a P-M2tide concentration of 0 μM, in other words, in the absence of P-M2tide. And the darker of the two columns shows the result at 0 μM P-M2tide and 80 nM HMGB1, in other words, the effect of HMGB1 alone. These two left-most columns thus demonstrate and provide the control from which the over-additive, synergistic effect may be perceived in the remaining columns. 
Thus, the closest prior art, i.e. Jennings-Spring (US20110218176A1; cited in prior action filed on 18 JUN 2021), Cantley (WO2009025781A1; cited in prior action filed on 21 JAN 2021), Roth (US20110123483A1; cited in IDS filed on 14 DEC 2018), and Gdynia (G. Gdynia, et al. Der Pathologe, Supplement 1, 2013; pi2, Abstract DO-019; cited in IDS filed on 14 DEC 2018), simply fails to foresee or envision the advantageous synergistic effects associated with the claimed method. Accordingly, the combination of those references also fails to foresee or envision such synergistic effects or teach or suggest the specific combination of P-M2tide and HMGB1 (or a derivative thereof).
In regard to the other species of PKM2 modulators: DASA and ML265 (also known as TEPP-46), these activators were known in the art prior to the effective filing date of the instant application for use in methods of inhibiting tumor growth and cancer cell proliferation (see, for example, Anastasiou (Anastasiou D, et al. Nature Chemical Biology. 2012 Oct;8(10):839-47; cited in IDS filed on 14 DEC 2018) p. 12 ¶2; Elf (Elf SE, et al. Cancer. 2014 Mar 15;120(6):774-80) p. 776 final ¶). However, the specific combinations of either DASA or ML265 with HMGB1 (or a derivative thereof) is neither taught nor fairly suggested in the prior art. Furthermore, applicant demonstrates synergistic effects of co-administration of DASA and HMGB1 in combination and of ML265 and HMGB1 in combination (Fig 6A) that would not be expected or anticipated by one of ordinary skill in the art.
In regard to specifically administering DASA or ML265 in combination with HMGB1, the art teaches toward the general combination of co-administration of PKM2 activators and 
In summary, there is teaching in the prior art for anti-cancer treatments that in general comprise combinations of PKM2 modulators and agents that increase intracellular ROS (which HMGB1 is known to do), and there is similar teaching for administering HMGB1 (and/or derivatives thereof) in combination with other anti-cancer agents. However, there is no teaching or suggestion in the prior art for the specific combinations of the instant application that surprisingly involve either activators or inhibitors of PKM2 in combination with HMGB1. Furthermore, there is no expectation for a synergistic effect in co-administering these species as demonstrated by applicant (see Fig 6A-B) and as applicant has persuasively argued.

Conclusion
	Claims 24 and 26-28 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                             /KEVIN K HILL/Primary Examiner, Art Unit 1633